


Exhibit 10(ddd)




Form of


2012 Amendment to


NextEra Energy, Inc.


Executive Retention Employment Agreement


The undersigned, parties to that certain Executive Retention Employment
Agreement dated [date] (the “EREA”), hereby agree as follows, effective October
11, 2012:


1)
The following shall be added at the end of the second paragraph of section 15(g)
of the EREA (for avoidance of doubt, the second paragraph is the paragraph
beginning “Notwithstanding anything herein to the contrary….”):



“If the Executive's timing of the delivery of the release of claims in
accordance with this paragraph could result in the payments that are treated as
deferred compensation under Code Section 409A either being paid in the then
current calendar year or the calendar year following the Executive's Date of
Termination, then, notwithstanding any contrary provision of this Agreement, the
affected payments instead shall automatically and mandatorily be paid in the
calendar year following the calendar year in which the Date of Termination
occurs.”


2)
Except as specifically amended hereby, all other terms and conditions of the
EREA shall remain in full force and effect.



IN WITNESS WHEREOF, the undersigned have executed this 2012 Amendment as of the
day and year first above written.


 
NEXTERA ENERGY, INC.
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
[Executive]







